On Motion to Dismiss Appeal.
LAND, J.
Defendant was convicted of violating the provision of a police jury ordinance providing for the compulsory dipping of cattle that are exposed to or are infected with the cattle fever tick.
Defendant demurred to the charge on the ground that the ordinance was illegal and unconstitutional. The demurrers wfere overruled, and on the trial of the merits the defendant was foimd guilty, but sentence was *657suspended. Defendant has appealed, and the state has moved to dismiss this appeal on several grounds.
This court, on its own motion, takes notice that the defendant has not been sentenced. Hence the appeal must be dismissed. See Hennen’s Digest, vol. 1, p. 414 (d) 2, 3, 4, 7, 9, 12; State v. Johnson, 36 La. Ann. 306; State v. Wilkins, 37 La. Ann. 62.
Act No. 74 of 1914, relative to the suspension of sentence, expressly provides that, if sentence is suspended, neither the verdict of conviction nor the judgment entered thereon shall become final, except upon the conviction of the defendant of another felony or misdemeanor.
The appeal herein is premature, and therefore is dismissed.